UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JANET D’ANDREA,

               Plaintiff,

       v.                                            Civil Action No. 19-2821 (TJK)

PARAGON SYSTEMS, INC.,

               Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Janet D’Andrea sues her former employer Defendant Paragon Systems, Inc., for

sex discrimination and retaliation under Title VII of the Civil Rights Act of 1964. She asserts

that Paragon fired her from her position as a security guard because of her sex and because she

filed a charge of discrimination. Paragon moves for summary judgment. For the reasons

explained below, the Court will grant the motion.

       Factual Background

       In May 2013, Paragon hired D’Andrea to work as a security guard, a position in which

she served until her termination in June 2018. ECF No. 18-2 ¶ 1. The events that directly led to

her termination began on May 7, 2018. At that time, D’Andrea worked at the U.S. Department

of Homeland Security on Paragon’s contract for security services at its St. Elizabeth campus site.

Id. ¶ 2. When she got to work that evening, she parked in an adjacent parking garage operated

by the U.S. Coast Guard. Her supervisor, Lieutenant Phillips, told her she could not park there

and had to park elsewhere. ECF No. 18-1 at 7. D’Andrea told him that Federal Protective

Services Officer Kenny Wheeler had told her she could park in the garage and that she would ask

Wheeler if there was an issue. Id. Wheeler told her to leave her car in the parking lot and that he
would let Phillips know her parking there was not a problem. Id. When D’Andrea returned to

Paragon’s security office to receive her gear for her shift, Phillips told her he would not “gear her

up” unless she moved her vehicle to another parking lot. Id. D’Andrea complied with this

instruction and began her shift. Id.

        During that shift, D’Andrea called another supervisor, Lieutenant Tyler Vickers.

According to a memorandum Vickers submitted to Phillips, D’Andrea complained to him about

her post assignment that night, used profanity while upset, and used a government-issued

keyboard to strike a metal desk inside her post. ECF No. 17-6 ¶¶ 11–14. D’Andrea denies

Vickers’s version of events. ECF No. 18-1 at 8–9. Shortly before the end of her shift, D’Andrea

noticed that the screen on her security monitor was malfunctioning. Even though Paragon’s

protocol required that she make an entry in the station’s log book, she did not do so. ECF No.

18-2 ¶¶ 20–21. She did, however, inform the incoming security officer about the malfunction

and then left her station. Id. ¶ 21.

        On May 9, Paragon’s Deputy Project Manager at St. Elizabeth’s, Stacy Coombs, told

D’Andrea that he and Major Michaelangelo Jenkins wanted to have a discussion with her. ECF

No. 18-1 at 9. D’Andrea, who had just completed an eight-hour shift, told Coombs that she “had

to use the restroom,” “was not feeling well,” and “had to go home,” and suggested speaking the

next day. Id. at 9–10. Coombs told D’Andrea to come back after using the restroom but

D’Andrea excused herself and left the work site. Id. at 10. The next day, Lieutenant Brian Jones

emailed Coombs and accused D’Andrea of causing the computer screen malfunctions at her post,

based on the report of another security guard. ECF No. 18-23 at 2. About a week later, on May

16, Paragon suspended D’Andrea for failure to follow instructions when she did not return to

speak to Coombs and Jenkins. ECF No. 17-4 at 60.




                                                 2
       On June 1, 2018, D’Andrea filed a charge of discrimination with the District of Columbia

Office of Human Rights and the Equal Employment Opportunity Commission (EEOC), in which

she alleged that Paragon had harassed and suspended her because of her sex in violation of Title

VII of the Civil Rights Act of 1964. Id. at 54. Five days later, D’Andrea received a letter from

Paragon informing her that an investigation “revealed that on May 9, 2018 you were given a

direct order to meet with the Deputy Program Manager and Major to discuss incidents that

occurred during your prior shifts. You failed to follow the instruction given and departed the

facility without notification, delaying an official investigation.” Id. at 60. Moreover, the

“investigation revealed that throughout the course of your shifts you were unprofessional

towards your supervisors on more than one occasion, used profanity while on duty, failed to

follow proper reporting procedures and failed to document all incidents.” Id. Noting that she

had been disciplined before for “incidents of this nature,” the letter terminated D’Andrea’s

employment with Paragon. Id.

       In November 2018, D’Andrea amended her EEOC complaint to allege that she was

“retaliated against for my protected activities (filing a charge of discrimination)”. ECF No. 1

¶ 8; ECF No. 5 ¶ 8; ECF No. 18-26 at 2.

       Procedural Background

       D’Andrea sued in September 2019. Her complaint alleges two counts: (1) sex

discrimination and (2) retaliation, each in violation of Title VII. ECF No. 1 ¶¶ 31–44. In

February 2021, Paragon moved for summary judgment on both counts. ECF No. 17 at 1.

Paragon’s reply included a request to exclude from the record three exhibits that D’Andrea had




                                                 3
only recently produced to it. The Court allowed D’Andrea to file a surreply and Paragon to file a

reply to the surreply about this evidentiary dispute.1

       Legal Standard

       Under Federal Rule of Civil Procedure 56, a court must grant summary judgment “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment is appropriately

granted when, viewing the evidence in the light most favorable to the non-movants and drawing

all reasonable inferences accordingly, no reasonable jury could reach a verdict in their favor.”

Lopez v. Council on Am.-Islamic Relations Action Network, Inc., 826 F.3d 492, 496 (D.C. Cir.

2016). To survive summary judgment, a plaintiff must “go beyond the pleadings and by her own

affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986) (internal quotation omitted). Courts “are not to make credibility determinations

or weigh the evidence.” Lopez, 826 F.3d at 496 (quoting Holcomb v. Powell, 433 F.3d 889, 895

(D.C. Cir. 2006)). But the “mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Id. (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247–48 (1986)) (emphasis in original). If the evidence “is merely colorable, or is




1
  Paragon argues D’Andrea’s failure to produce Exhibits 15, 22, and 23 until summary judgment
briefing warrants excluding those exhibits from consideration. Federal Rule of Civil Procedure
37(c) provides that “if a party fails to provide information or identify a witness as required by
Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence
on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is
harmless.” Because the Court finds that Paragon prevails on its motion for summary judgment,
the late disclosure of these documents was harmless, and so the Court will not exclude them.



                                                  4
not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249–50

(citations omitted).

       “The movant bears the initial burden of demonstrating that there is no genuine issue of

material fact.” Montgomery v. Risen, 875 F.3d 709, 713 (D.C. Cir. 2017). “In response, the

nonmovant must identify specific facts in the record to demonstrate the existence of a genuine

issue.” Id. And for claims where the non-movant bears the burden of proof at trial, as here, she

must make an evidentiary showing “sufficient to establish the existence of [each] essential

element to [her] case.” Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts immaterial”

and therefore entitles the moving party to “judgment as a matter of law.” Id. at 323.

“Importantly, while summary judgment must be approached with specific caution in

discrimination cases, a plaintiff is not relieved of his obligation to support his allegations by

affidavits or other competent evidence showing that there is a genuine issue for trial.” Pollard v.

Quest Diagnostics, 610 F. Supp. 2d 1, 17 (D.D.C. 2009) (cleaned up).

       Analysis

       A.      Discrimination Claim

       Title VII prohibits employment discrimination based on sex. 42 U.S.C. § 2000e-2(a)(1).

Courts analyzing Title VII discrimination claims use the framework set out in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Morris v. McCarthy, 825 F.3d 658, 668 (D.C.

Cir. 2016). Under that framework, “an employee must first make out a prima facie case of

retaliation or discrimination. The employer must then come forward with a legitimate,

nondiscriminatory or non-retaliatory reason for the challenged action. If the employer meets this

burden, the McDonnell Douglas framework falls away and the factfinder must decide the

ultimate question: whether the employee has proven intentional discrimination or retaliation.”


                                                  5
Id. (citations omitted). But when an employer has “asserted a legitimate, non-discriminatory

reason for the decision,” the Circuit has instructed courts to proceed to resolve the “central

question”; has the plaintiff “produced sufficient evidence for a reasonable jury to find that

[Paragon’s] asserted non-discriminatory reason was not the actual reason and that [it]

intentionally discriminated against [D’Andrea] on the basis of [sex]?” Brady v. Office of

Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008). Because Paragon asserts that it fired

D’Andrea for the non-discriminatory reasons set forth in the termination letter, the Court will

move on to resolve this central question.

       D’Andrea argues that she was fired due to sex discrimination. ECF No. 18-26 at 2. And

as more evidence of Paragon’s animus, she cites Paragon’s previous disciplinary actions toward

her and alleged harassment by certain Paragon employees.2 ECF No. 18-1 at 12–13, 15–17. She

also disputes some aspects of the events that led to her termination. Id. at 13–15

       D’Andrea has not produced sufficient evidence for a reasonable jury to find for her on

her sex discrimination claim. For starters, whether Paragon’s conclusions about D’Andrea’s

actions in May 2018 were correct is beside the point; what matters is whether Paragon believed

the reasons for firing her that it outlined in her termination letter. Fischbach v. D.C. Dep’t of

Corr., 86 F.3d 1180, 1183 (D.C. Cir. 1996). And nothing in the record suggests that it did not.

Indeed, D’Andrea does not dispute the key allegations in the letter. For example, she does not

dispute that at the beginning of her shift on May 7, her computer monitor was working and, by



2
 D’Andrea’s EEOC charge also alleged that Paragon discriminated against her by allowing male
employees to park in the Coast Guard parking lot. And in her complaint, she alleged that
generally, Paragon did not extend to her the same “privileges of employment” as male
employees. But she does not argue that the denial of parking privileges, or any other alleged
differential treatment, amounted to an adverse employment action. Thus, she has waived any
such argument. See also Leach v. Nat’l Railroad Passenger Corp., 128 F. Supp. 3d 146, 157
(D.D.C. 2015) (denial of parking privilege is not an adverse employment action).


                                                  6
the end of her shift, it was not working, and that she did not properly record the malfunction in

the station log as required. While she disputes the accuracy of Vickers’s memorandum, she does

not dispute that Vickers submitted a report describing her behavior that night. And she does not

dispute that she disobeyed Coombs’s instruction to meet with him and Jenkins on May 9 by

leaving the work site. To the extent that D’Andrea otherwise tries to defend her behavior, her

“attempt to characterize her own behavior as fully justified has nothing to do with [] gender and

thus provides no basis for any inference that her supervisors’ response to her insubordination was

discriminatory.” Beshir v. Jewell, 961 F. Supp. 2d 114, 127 (D.D.C. 2013); see also Drewrey v.

Clinton, 763 F. Supp. 2d 54, 63 (D.D.C. 2011) (“An employee’s insubordination and his failure

to perform his duties are legitimate, nondiscriminatory reasons for adverse employment

actions.”).

        Nor has D’Andrea identified a similarly situated male comparator who Paragon treated

differently than her. “In this Circuit, comparators must have been charged with offenses of

comparable seriousness and all of the relevant aspects of their employment situations must have

been nearly identical.” Burley v. Nat’l Passenger Rail Corp., 33 F. Supp. 3d 61, 73 (D.D.C.

2014) (cleaned up). “Factors relevant to this inquiry include ‘whether the alleged comparators

dealt with the same supervisor, have been subject to the same standards and have engaged in the

same conduct without such differentiating or mitigating circumstances that would distinguish

their conduct or the employer’s treatment of them for it.’” Id. (quoting Kassim v. Inter-

Continental Hotels Corp., 997 F. Supp. 2d 56, 63 (D.D.C. 2013)). No one D’Andrea proposes

fits the bill. For example, while she claims other male employees used profanity at work without

punishment, she does not make any claim that they did so in exasperation or while in a heated

discussion with a supervisor as Vickers’s report reflected. ECF No. 18-1 at 14. Nor was using




                                                 7
profanity the sole reason that Paragon fired D’Andrea. And importantly, because D’Andrea fails

to identify the person at Paragon who decided to fire her—the person who was allegedly

motivated by discriminatory animus—she has not shown that person treated any other proposed

comparator differently. See Evans v. Dist. of Columbia, 219 F. Supp. 3d 99, 110 (D.D.C. 2016)

(finding proposed comparator inadequate because plaintiff failed to identify individual who

approved plaintiff’s termination).3

       Finally, D’Andrea argues that her discrimination claim can survive under a cat’s-paw

theory. “Under a cat’s-paw theory, a formal decision maker may be an unwitting conduit of

another actor’s illicit motives.” Walker v. Johnson, 798 F.3d 1085, 1095 (D.C. Cir. 2015).

“[E]vidence of a subordinate’s bias is relevant” in a selection decision “where the ultimate

decision maker is not insulated from the subordinate’s influence.” Griffin v. Wash. Convention

Ctr., 142 F.3d 1308, 1312 (D.C. Cir. 1998). To prevail on this theory, a plaintiff must show (1)

“a supervisor performs an act motivated by [unlawful] animus,” (2) the supervisor intends to

“cause an adverse employment action,” and (3) “that act is a proximate cause of the ultimate

employment action.” Staub v. Proctor Hosp., 562 U.S. 411, 422 (2011); Morris, 825 F.3d at

668–69 (applying test to Title VII claim). Proximate cause “requires only some direct relation

between the injury asserted and the injurious conduct alleged, and excludes only those links that

are too remote, purely contingent, or indirect.” Staub, 562 U.S. at 419.

       D’Andrea argues that her termination must have stemmed from information provided by

Phillips, Vickers and Coombs, and that she has produced evidence she claims suggests that the

three harbored discriminatory animus against her. ECF No. 18-1 at 25. But D’Andrea only



3
  D’Andrea notes that Bryttany Gardner, Employee Relations Specialist, signed her termination
letter but she does not have any proof Gardner was the one who decided to fire her or that
Gardner had sex-based animus toward her. ECF No. 18-1 at 25.


                                                8
provided evidence that Phillips treated her poorly; she has no evidence that Vickers or Coombs

mistreated her. ECF No. 18-1 at 2, 4–6. And the record lacks evidence that Phillips had any role

in the investigation that led to D’Andrea’s firing. Moreover, even if Phillips had participated in

the investigation, D’Andrea has produced no evidence that Phillips influenced the person who

decided to fire her or how he did so—in part, because she has not even identified the decision

maker. Thus, D’Andrea cannot sustain her cat’s-paw theory.

       B.      Retaliation Claim

       D’Andrea’s retaliation claim also fails. “Under Title VII, it is unlawful for an employer

to retaliate against any of its employees because she has made a charge or participated in any

manner in an investigation of discrimination.” Hairston v. Vance-Cooks, 773 F.3d 266, 275

(D.C. Cir. 2014) (quoting Taylor v. Solis, 571 F.3d 1313, 1320 (D.C. Cir. 2009)). “A prima facie

showing of retaliation requires that ‘(1) the plaintiff engaged in protected activity; (2) he was

subjected to an adverse employment action; and (3) there was a causal link between the protected

activity and the adverse action.’” Id. (quoting Hamilton v. Geithner, 666 F.3d 1344, 1357 (D.C.

Cir. 2012).

       Paragon first argues that D’Andrea did not administratively exhaust her retaliation claim

by including it in her EEOC charge. Under Title VII, a plaintiff must timely exhaust her

administrative remedies before bringing an action in federal court. See Payne v. Salazar, 619

F.3d 56, 65 (D.C. Cir. 2010). “A plaintiff fails to exhaust administrative remedies when the

complaint she files in federal court includes a claim that was not raised in the administrative

complaint.” Mogenhan v. Shinseki, 630 F. Supp. 2d 56, 60 (D.D.C. 2009). To do so, the

plaintiff must provide an agency “‘sufficient information’ to put the agency on notice of the

claim and to ‘enable the agency to investigate’ it.” Crawford v. Duke, 867 F.3d 103, 109 (D.C.

Cir. 2017) (citation omitted). This exhaustion requirement is not a “mere technicality,” but


                                                  9
“serves the important purposes of giving the charged party notice of the claim and narrow[ing]

the issues for prompt adjudication and decision.” Latson v. Holder, 82 F. Supp. 3d 377, 384

(D.D.C. 2015) (quoting Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995)). D’Andrea

exhausted her claim. As Paragon admits, she amended her EEOC charge in November 2018 to

include her retaliation allegation. ECF No. 5 ¶ 8; ECF No. 18-26 at 2.

       Paragon’s second argument fares better than its first. Paragon points out that though

D’Andrea filed her EEOC charge on June 1, 2018, and Paragon terminated her five days later,

Paragon did not learn about her EEOC charge until June 21, 2018. ECF No. 18-2 ¶ 36.

D’Andrea concedes this timeline. Id. “It is hard to argue that [Paragon] punished plaintiff

because of plaintiff’s protected activity, if [Paragon] was completely unaware of plaintiff’s

protected activity.” Dudley v. WMATA, 924 F. Supp. 2d 141, 182 (D.D.C. 2013). This timing

forecloses any causal connection between D’Andrea’s EEOC filing and her termination.

       Changing tack, D’Andrea also argues her retaliation claim stems from other protected

activities—mostly complaints to her union representative about her treatment—that she engaged

in months earlier, from January 2018 until March 2018. ECF No. 18-1 at 20. But she did not

mention these activities in her complaint, in which she tied her claim of retaliation to her filing of

the EEOC charge. See ECF No. 1 ¶ 27 (alleging investigation was “pretext for retaliatory

animus harbored against Ms. D’Andrea as a result of her complaint to the EEOC”). It is “well-

established in this district that a plaintiff cannot amend his complaint in an opposition to . . .

summary judgment.” Dun v. Transamerica Premier Life Insurance Co., 442 F. Supp. 3d 229,

240 (D.D.C. 2020) (quoting Jo v. Dist. of Columbia, 582 F. Supp. 2d 51, 64 (D.D.C. 2008)).

Because D’Andrea did not plead that her retaliation claim stemmed from these prior protected

activities, the Court need not consider them in relation to this claim. See Harrison v. Office of




                                                  10
Architect of Capitol, 964 F. Supp. 2d 81, 95 n.4 (D.D.C. 2013) (declining to address “theories of

retaliation not set forth in the Complaint”). And in any event, D’Andrea failed to exhaust a

claim of retaliation based on these protected activities, which she did not include in her amended

EEOC charge; there, she alleged only that she was “retaliated against for my protected activities

(filing a charge of discrimination).” ECF No. 18-26 at 2.

       Thus, because D’Andrea cannot show a causal link between filing her EEOC charge and

Paragon’s decision to terminate her, summary judgment is appropriate for Paragon on her

retaliation count as well.

       Conclusion

       For all these reasons, the Court will grant Paragon’s motion for summary judgment. A

separate order will issue.

                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: September 30, 2021




                                                11